DETAILED ACTION
In response to communications filed 30 June 2022, claims 1, 3, 8, 10, 15, 17, 22, and 24 are amended per applicant’s request. Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “The Rejections Under 35 U.S. C § 103”, filed 30 June 2022, with respect to claims 1, 8, 15, and 22 have been fully considered but are not persuasive.
On pages 12-15, applicant argues that Sachdev does not teach a “a property represented as a key-value pair” (in claims 1 and 8) or a “property” as recited in claim 15 and 22. However, these arguments are not persuasive, because Sachdev teaches a property, as recited, by the “attributes” disclosed in paragraph [0029]. Sachdev teaches that nodes and edges may “contain attributes,” and discloses a node (edge) with an attribute key of “password” (“time”) in paragraph [0029], where the corresponding password (time) attribute data is the value of the key-value pair. Accordingly, Sachdev teaches the limitations at issue.

Claim Objections
Claims 1, 3, 8, 10, and 22 are objected to because of the following informalities:
claim 1: “the nodes” and “the edges” have antecedent basis to --the plurality of nodes-- and --the plurality of edges-- (lines 11 and 14, respectively)
claim 3: “the identifiers” has antecedent basis to --the plurality of identifiers-- (line 3)
claim 8: “the nodes” and “the edges” have antecedent basis to --the plurality of nodes-- and --the plurality of edges-- (lines 12 and 15, respectively)
claim 10: “the identifiers” lacks antecedent basis and should be --identifiers-- (line 3); in addition, “the edges” and “the nodes” have antecedent basis to --the plurality of edges-- and --the plurality of nodes-- (lines 3 and 4, respectively)
claim 22: “the nodes” and “the edges” have antecedent basis to --the plurality of nodes-- and --the plurality of edges-- (lines 15 and 17-18, respectively)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “ones of the identifiers,” however, it is unclear whether “ones” is singular or plural. This ambiguity renders the claim indefinite. For the purpose of applying prior art, “ones of the identifiers to classify respective edges and respective nodes” is interpreted as --one or more of the plurality of identifiers classify respective edges and respective nodes-- (lines 3-4).
Claim 10 recites “ones of the edges” and “ones of the nodes,” however, it is unclear whether “ones” is singular or plural. This ambiguity renders the claim indefinite. For the purpose of applying prior art, “classify ones of the edges and ones of the nodes” is interpreted as --classify one or more of the plurality of edges and one or more of the plurality of nodes-- (lines 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 2016/0314220 A1) in view of Coburn et al., “NV-Heaps: Making Persistent Objects Fast and Safe with Next-Generation, Non-Volatile Memories” and Narayanan et al. (US 8,180,804 B1).

Regarding claim 1, Sachdev teaches at least one storage device comprising instructions that when executed by one or more processors of a computing device (see Sachdev [0072])
cause the one or more processors to at least:
cause storage of a database within a persistent memory of the computing device (see Sachdev [0061], “primary data source such as a relational database”); 
cause storage of a workload of the database in the persistent memory, wherein the persistent memory retains content of the persistent memory when power to the persistent memory is removed (see Sachdev [0062], “graph is stored . . . non-volatile memory”),
wherein the workload includes storage of a plurality of nodes in the database, a first node of the nodes, wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, a first edge of the edges associated with a second identifier to indicate a type of the relationship of the first edge, and wherein each of the first node and the first edge are associated with a property represented as a key-value pair (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches a first edge associated with a second identifier to indicate the “type of connection” and the “attributes” are properties represented as key-value pairs, for example “password” and “time” are properties of the first node and first edge, respectively).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and
create an object in the volatile memory that includes addresses in the persistent memory (see Coburn section 2.6, “V-to-NV pointers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).
Sachdev as modified does not explicitly teach wherein the first node is associated with a first identifier to indicate a type of the first node.
However, Narayanan teaches wherein the first node is associated with a first identifier to indicate a type of the first node (see Narayanan 9:32-58 and 20:49-21:10, “node types”).
Sachdev teaches in [0027] different types of nodes for “individual members . . . groups joined by the members, and/or organizations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an identifier to indicate a type of the node, as taught by Narayanan, with the techniques taught by Sachdev as modified, to predictably identify nodes with different types and “determine a category in which the most relevant matching hub node 304 would be indexed in” (see Narayanan 20:49-21:10).

Regarding claim 8, Sachdev teaches at least one non-transitory computer-readable storage medium comprising instructions which (see Sachdev [0072]),
when executed, cause a processor to at least:
cause storage of a database within a persistent memory of the at least one non- transitory computer-readable storage medium (see Sachdev [0061], “primary data source such as a relational database”);
cause storage of a workload of the database in the persistent memory, wherein the persistent memory retains content of the persistent memory when power to the persistent memory is removed (see Sachdev [0062], “graph is stored . . . non-volatile memory”),
wherein the workload includes storage of a plurality of nodes in the database, a first node of the nodes, wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, a first edge of the edges to be associated with another identifier that indicates a type of relationship of the first edge, and wherein at least one of the first node or the first edge is associated with a property represented as a key-value pair (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches a first edge associated with a another identifier to indicate the “type of connection” and the “attributes” are properties represented as key-value pairs, for example “password” and “time” are properties of the first node and first edge, respectively).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and
create an object in the volatile memory that includes addresses in the persistent memory (see Coburn section 2.6, “V-to-NV pointers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).
Sachdev as modified does not explicitly teach wherein the first node is to be associated with an identifier that indicates a type of node of the first node.
However, Narayanan teaches wherein the first node is to be associated with an identifier that indicates a type of node of the first node (see Narayanan 9:32-58 and 20:49-21:10, “node types”).
Sachdev teaches in [0027] different types of nodes for “individual members . . . groups joined by the members, and/or organizations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an identifier to indicate a type of the node, as taught by Narayanan, with the techniques taught by Sachdev as modified, to predictably identify nodes with different types and “determine a category in which the most relevant matching hub node 304 would be indexed in” (see Narayanan 20:49-21:10).

Regarding claim 15, Sachdev teaches an apparatus to determine a graph data store of a plurality of vertices that are connected to a plurality of edges, the apparatus comprising:
persistent memory; machine readable instructions; at least one logic circuit to execute the machine readable instructions (see Sachdev [0072])
to at least:
cause storage of a database within the persistent memory (see Sachdev [0061], “primary data source such as a relational database”);
cause storage of a workload of the database in the persistent memory, wherein the persistent memory retains content of the persistent memory when power to the persistent memory is removed (see Sachdev [0062], “graph is stored . . . non-volatile memory”),
wherein the workload includes storage of a plurality of nodes in the database, at least one node of the plurality of nodes, wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, at least one edge of the plurality of edges to be associated with second identifier that indicates a type the at least one relationship, and wherein the at least one node and the at least one edge are associated with a property represented by a key and a value (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches at least one edge associated with a second identifier to indicate the “type of connection” and the “attributes” are properties represented by a key and a value, for example “password” and “time” are properties of the at least one node and the at least one edge, respectively).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and
create an object in the volatile memory that includes addresses in the persistent memory (see Coburn section 2.6, “V-to-NV pointers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).
Sachdev as modified does not explicitly teach wherein the first node is to be associated with a first identifier to indicate a type of the at least one node.
However, Narayanan teaches wherein the first node is to be associated with a first identifier to indicate a type of the at least one node (see Narayanan 9:32-58 and 20:49-21:10, “node types”).
Sachdev teaches in [0027] different types of nodes for “individual members . . . groups joined by the members, and/or organizations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an identifier to indicate a type of the node, as taught by Narayanan, with the techniques taught by Sachdev as modified, to predictably identify nodes with different types and “determine a category in which the most relevant matching hub node 304 would be indexed in” (see Narayanan 20:49-21:10).

Regarding claim 22, Sachdev teaches a computer system comprising:
a display; at least one storage device; at least one network communication device; at least one user input device; at least one processor to execute instructions (see Sachdev [0072] and [0075])
to cause the at least one processor to:
cause storage of a database within a persistent memory of the at least one storage device (see Sachdev [0061], “primary data source such as a relational database”);
cause storage of a workload of the database in the persistent memory, wherein the persistent memory retains content of the persistent memory when power to the persistent memory is removed (see Sachdev [0062], “graph is stored . . . non-volatile memory”),
wherein the workload includes storage of a plurality of nodes in the database, a first node of the nodes, wherein the workload includes storage of a plurality of edges to define relationships among the plurality of nodes in the database, a first edge of the edges to be associated with a second tag to indicate a type of relationship of the first edge, and wherein each of the first node and the first edge are associated with a property that includes a key associated with a value (see Sachdev [0026], “Graph 202 may include a set of nodes 216, a set of edges 218, and a set of attributes,” where [0029] teaches a first edge associated with a second tag to indicate the “type of connection” and the “attributes” are properties that include a key associated with a value, for example “password” and “time” are properties of the first node and first edge, respectively).
Sachdev does not explicitly teach
wherein the persistent memory is byte-addressable;
wherein the persistent memory is on a memory bus that is shared with a volatile memory; and
create an object in the volatile memory that includes addresses in the persistent memory.
However, Coburn teaches
wherein the persistent memory is byte-addressable (see Coburn section 3.1, “byte-addressable non-volatile memories”);
wherein the persistent memory is on a memory bus that is shared with a volatile memory (see Coburn section 2.4, paragraph 2, “NV-heaps operate directly on non-volatile data that is accessible through the processor-memory bus,” where section 2.3, paragraph 6, teaches that the memory bus is shared with a “volatile memory area”); and
create an object in the volatile memory that includes addresses in the persistent memory (see Coburn section 2.6, “V-to-NV pointers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the byte-addressable persistent memory and volatile to non-volatile memory pointers, as taught by Coburn, with the techniques taught by Sachdev, because “We implement search trees, hash tables, sparse graphs, and arrays using NV-heaps, BerkeleyDB, and Stasis. Our results show that NV-heap performance scales with thread count and that data structures implemented using NV-heaps out-perform BerkeleyDB and Stasis implementations” (see Coburn, Abstract, paragraph 2).
Sachdev as modified teaches wherein the addresses are of data pages in the database (see Sachdev [0043] and Coburn section 2.6, where the pointer addresses, taught by Coburn, are of the data pages in the database taught by Sachdev).
Sachdev as modified does not explicitly teach wherein the first node is associated with a first tag to indicate a type of node of the first node.
However, Narayanan teaches wherein the first node is associated with a first tag to indicate a type of node of the first node (see Narayanan 9:32-58 and 20:49-21:10, “node types”).
Sachdev teaches in [0027] different types of nodes for “individual members . . . groups joined by the members, and/or organizations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a tag to indicate a type of the node, as taught by Narayanan, with the techniques taught by Sachdev as modified, to predictably identify nodes with different types and “determine a category in which the most relevant matching hub node 304 would be indexed in” (see Narayanan 20:49-21:10).

Regarding claims 2, 9, 16, and 23, Sachdev as modified teaches wherein the persistent memory is non-volatile memory controlled by a memory controller coupled to the memory bus (see Coburn section 2.4, paragraph 2, and section 3.1).

Regarding claim 3, Sachdev as modified teaches wherein each of the plurality of edges and the plurality of nodes are associated with a plurality of identifiers, ones of the identifiers to classify respective edges and respective nodes (see Sachdev [0029] and Narayanan 20:49-21:10, “type of connection” identifiers, e.g., “friend, colleague, classmate,” classify edges, and “category” identifiers classify nodes).

Regarding claims 4, 11, 18, and 25, Sachdev as modified teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: in response to a search request query, generate an iterator object stored on the volatile memory that includes a reference to one or more edges in the workload on the persistent memory (see Sachdev [0031] and Coburn section 2.6, where a “NVList::V_Ptr” iterator object, as taught by Coburn, is generated in response to the “search . . . for a subset 240 of . . . edges 218 . . . matching query,” taught by Sachdev).

Regarding claims 5, 12, 19, and 26, Sachdev as modified teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: in response to a search request query, generate an iterator object stored on the volatile memory that includes a reference to one or more nodes in the workload on the persistent memory (see Sachdev [0031] and Coburn section 2.6, where a “NVList::V_Ptr” iterator object, as taught by Coburn, is generated in response to the “search . . . for a subset 240 of nodes . . . matching query,” taught by Sachdev).

Regarding claims 6, 13, and 20, Sachdev as modified teaches does not explicitly teach further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: store a portion of a transaction object on volatile memory and a portion of the transaction object on persistent memory to minimize writes to persistent memory while maintaining the atomicity, consistency, isolation, and durability (ACID) properties of the workload.
However, Coburn teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: store a portion of a transaction object on volatile memory and a portion of the transaction object on persistent memory to minimize writes to persistent memory while maintaining the atomicity, consistency, isolation, and durability (ACID) properties of the workload (see Coburn sections 2.2 and 3.4, paragraph 7-9, where the “volatile references” of a transaction object are stored in volatile memory and the “count” is stored in “non-volatile memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store portions of a ACID transaction object, as taught by Coburn, in combination with the techniques taught by Sachdev as modified, because “On startup, the NV-heap reclaims everything in the list” (see Coburn section 3.4, paragraph 9).

Regarding claims 7, 14, and 21, Sachdev as modified teaches further including instructions that when executed by one or more processors of a computing device cause the one or more processors to at least: iterate, using a pointer in volatile memory, through the objects in the persistent memory to satisfy a query, the persistent memory implemented by a graph data store (see Sachdev [0031] and Coburn section 2.6, where “get_next()” and “set_next()” iterate using the “V_Ptr” pointer in volatile memory through the “NV_Object” objects in persistent memory, as taught by Coburn, to satisfy a query, as taught by Sachdev).

Regarding claim 10, Sachdev as modified teaches wherein the plurality of edges and the plurality of nodes are associated with a plurality of identifiers to classify ones of the edges and ones of the nodes (see Sachdev [0029] and Narayanan 20:49-21:10, “type of connection” identifiers, e.g., “friend, colleague, classmate,” classify edges, and “category” identifiers classify nodes).

Regarding claim 17, Sachdev as modified teaches wherein the plurality of edges and the plurality of nodes are associated with a plurality of identifiers and a plurality of properties (see Sachdev [0029], “Nodes 216 and edges 218 may also contain attributes”; Sachdev [0029] and Narayanan 20:49-21:10, “type of connection” identifiers, e.g., “friend, colleague, classmate,” are associated with edges and “category” identifiers are associated with nodes).

Regarding claim 24, Sachdev as modified teaches wherein the plurality of nodes is associated with a plurality of identifiers and a plurality of properties (see Narayanan 20:49-21:10, “category” identifiers are associated with nodes; Sachdev [0029], “Nodes . . .  contain attributes”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159